 1

 2

 3                              UNITED STATES DISTRICT COURT
 4                             EASTERN DISTRICT OF CALIFORNIA
 5

 6   HENRY LII,                                          CASE NO. 1:20-cv-00786-AWI-EPG (HC)
 7                         Petitioner,
                                                         ORDER ADOPTING FINDINGS AND
 8                  v.                                   RECOMMENDATION, DENYING
                                                         RESPONDENT’S MOTION TO
 9   CIOLLI,                                             DISMISS, AND REFERRING MATTER
                                                         BACK TO MAGISTRATE JUDGE
10                         Respondent.
11                                                       (Doc. Nos. 12 & 13)
12

13

14         Petitioner Henry Lii is a federal prisoner proceeding pro se with a petition for writ of
15 habeas corpus pursuant to 28 U.S.C. § 2241. This matter was referred to a United States

16 Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Eastern District of California Local

17 Rule 302.

18         On April 5, 2021, the assigned magistrate judge issued findings and recommendation that
19 recommended Respondent’s motion to dismiss be denied. Doc. No. 13. These findings and

20 recommendation were served on the parties and contained notice that any objections were to be

21 filed within thirty days of the date of service of the findings and recommendation. To date, the

22 parties have not filed objections, and the time for doing so has now passed.

23         In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a
24 de novo review of the case. Having carefully reviewed the entire file, the Court concludes that the

25 findings and recommendation are supported by the record and proper analysis, and that there is no

26 need to modify the findings and recommendation.
27 ///

28 ///
 1                                            ORDER
 2        Accordingly, IT IS HEREBY ORDERED that:
 3        1.    The findings and recommendation (Doc. No. 13) that were issued on April 5, 2021,
 4              are ADOPTED in full;
 5        2.    Respondent’s motion to dismiss (Doc. No. 12) is DENIED; and
 6        3.    The matter is referred back to the magistrate judge for further proceedings.
 7
     IT IS SO ORDERED.
 8

 9 Dated: May 24, 2021
                                             SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  2
